527 F.3d 797 (2008)
Ronald HAYWARD, Petitioner-Appellant,
v.
John MARSHALL, California Men's Colony East, Respondent-Appellee.
No. 06-55392.
United States Court of Appeals, Ninth Circuit.
May 16, 2008.
Joseph V. Camarata, Law Office of Joseph V. Camarata, Vallejo, CA, Michael Satris, Bolinas, CA, for Petitioner-Appellant.
Julie L. Garland, AGCA-Office of the California, Attorney General, San Diego, CA, for Respondent-Appellee.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.